Exhibit 10.20

 

PROSIGHT GLOBAL, INC.

2019 EQUITY INCENTIVE PLAN

PERFORMANCE SHARES AWARD AGREEMENT

This Performance Shares Award Agreement (this “Award Agreement”) evidences an
award of performance-based restricted shares (“Performance Shares”) by ProSight
Global, Inc., a Delaware corporation (together with any Subsidiary, and any
successor entity thereto, the “Company”), under the ProSight Global, Inc. 2019
Equity Incentive Plan (as amended, supplemented or modified from time to time,
the “Plan”).  Capitalized terms not defined in the Award Agreement have the
meanings given to them in the Plan.

 

 

 

Name of Grantee:

[] (the “Grantee”).

Grant Date:

[] (the “Grant Date”).

Target Performance Shares:

[].  The number of Performance Shares that will actually vest will be
determined based on achievement of the Performance Metrics below.

Grant of Performance Shares:

On the Grant Date, the Company will grant to the Grantee [] Performance Shares,
which will be subject to the restrictions provided for in this Award
Agreement.  Certificates evidencing the Performance Shares will be deposited
with the Company or its designated agent to be held in escrow until such
Performance Shares are released to the Grantee or forfeited in accordance with
this Award Agreement. 

Risk of Forfeiture:

The Performance Shares will initially be subject to a risk of forfeiture, which
risk of forfeiture will lapse as the Grantee vests in the Performance Shares as
set forth below.

Vesting:

The Performance Shares will vest on the third anniversary of the Grant Date (the
“Vesting Date”) to the extent that the Performance Metrics (as set forth below)
are satisfied, subject to the Grantee’s continuous Employment by the Company
through the Vesting Date.

Subject to the following sentence, the Performance Shares will only vest if the
Grantee is and has been continuously Employed by the Company from the Grant Date
through the Vesting Date. Upon the Grantee’s termination of Employment, any
unvested Performance Shares will be forfeited and immediately returned to the
Company, except:

A.  Upon the Grantee’s death or Disability, the Performance Shares will
immediately vest based on target performance if the Performance Period is not
complete and actual performance if the Performance Period is complete;

 





-1-




 

B.  Upon the Grantee’s termination by the Company without Cause or by the
Grantee for Good Reason (other than as described below in connection with a
Change in Control), the service conditions applicable to the Performance Shares
will be waived and a pro-rated portion of the Performance Shares will vest on
the Vesting Date based on actual performance with the pro-rated amount
determined based on the period of the Grantee’s Employment from the Grant Date
through the Vesting Date;

C.  Upon the Grantee’s termination by the Company without Cause or by the
Grantee for Good Reason, in each case, during the six months preceding or
24-month period following a Change in Control, the Performance Shares will
immediately vest based on target performance if the Performance Period is not
complete and actual performance if the Performance Period is complete; and

D.  Upon the Grantee’s Retirement, the service conditions applicable to the
Performance Shares will be waived and a pro-rated portion of the Performance
Shares will vest on the Vesting Date based on actual performance with the
pro-rated amount determined based on the period of the Grantee’s Employment from
the Grant Date through the Vesting Date.  For purposes of this Award Agreement,
“Retirement”  shall be defined as the Grantee’s voluntary termination of
employment on or after the date the Grantee has attained sixty (60) years of age
and has provided five (5) years of service to the Company, provided that (i) the
Grantee’s combined age plus years of service to the Company is equal to or
greater than seventy (70) and (ii) the Grantee provided the Company with three
(3) months’ prior written notice of his or her intention to retire after
attaining the required age and service requirements set forth herein and
remained employed with the Company during such three (3) month notice period.

Performance Period:

January 1, 2020 through December 31, 2022

Performance Metrics and Vesting Percentage:

The number of Performance Shares that will vest is subject to the Committee’s
assessment of achievement based on the following Performance Metric(s)
established for the Performance Period.

Performance Metric(s):  [Performance Metrics intentionally omitted].

 





-2-




 

Effect of Vesting:

Upon the vesting of any Performance Shares, such vested Performance Shares will
no longer be subject to forfeiture and return to the Company as provided in this
Award Agreement.  Promptly after vesting, the Company will deliver to the
Grantee the Performance Shares that have vested subject to applicable tax
withholding obligations.

Restrictions on Transfer:

During the period of restriction, the Performance Shares and all rights with
respect thereto, may not be sold, assigned, transferred, pledged or otherwise
disposed of, alienated or encumbered, either voluntarily or involuntarily. The
transfer restrictions in the preceding sentence will not apply to (a) transfers
to the Company, or (b) transfers by will or the laws of descent and
distribution.

Right to Vote and Receive Dividends:

During the period of restriction, the Grantee will be the beneficial and record
owner of the Performance Shares and will have full voting rights with respect
thereto.  During the period of restriction, all ordinary cash dividends or other
ordinary distributions paid upon any Performance Shares will be retained by the
Company and will be paid to the Grantee (without interest) when the Performance
Shares vest or be forfeited if for any reason the Performance Shares upon which
such dividends or other distributions were paid are forfeited and returned to
the Company.  For the avoidance of doubt, the ordinary cash dividends or other
ordinary distributions that will be paid in connection with the preceding
sentence will be based on the number of Performance Shares, if any, that
actually vest based on the Performance Metrics. 

Restrictive Covenants:

Grantee will be subject to the restrictive covenants set forth in Exhibit A,
 provided that if Grantee is subject to restrictive covenants pursuant to an
Employment Agreement (as defined below), the restrictive covenants set forth in
the Employment Agreement shall apply. 

All Other Terms:

As set forth in the Plan.

 

The Plan is incorporated herein by reference.  Except as otherwise set forth in
the Award Agreement, the Award Agreement and the Plan constitute the entire
agreement and understanding of the parties with respect to the Performance
Shares.  In the event that any provision of the Award Agreement is inconsistent
with the Plan, the terms of the Plan will control.  Except as specifically
provided herein, in the event that any provision of this Award Agreement is
inconsistent with any employment agreement or similar agreement between the
Grantee and the Company (“Employment Agreement”), the terms of the Employment
Agreement will control.





-3-




By accepting this award, the Grantee agrees to be subject to the terms and
conditions of the Plan and Award Agreement.

This Award Agreement may be executed in counterparts, which together will
constitute one and the same original.

 

 



-4-




IN WITNESS WHEREOF, the parties have caused this Award Agreement to be duly
executed and effective as of the Grant Date.

 

ProSight Global, Inc.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[NAME OF GRANTEE]

 

 

 



 




EXHIBIT A

RESTRICTIVE COVENANTS

Grantee agrees to comply with the following covenants:

1.1       Unauthorized Disclosure.

(a)  Company Information. The Grantee agrees that during the Grantee’s
employment and thereafter, to hold in the strictest confidence, and not to use,
except for the benefit of the Company and its affiliates, or to disclose to any
person, firm or corporation without written authorization of the Board, any
Company Confidential Information (as defined below), except, in all cases, as
otherwise required by applicable law, regulation or legal process. The Grantee
understands that “Company Confidential Information” means any of the following
applicable to the Company and its affiliates: information that relates to the
actual or anticipated business, research or development of the Company, or to
the Company’s technical data, trade secrets, or know-how, including, but not
limited to, research, product plans, or other information regarding the
Company’s products or services and markets therefor, customer or client lists
and customers (including, but not limited to, customers or clients of the
Company on which the Grantee called or with which the Grantee may become
acquainted during the Grantee’s employment), software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, finances, and other business information;
provided, however, that Company Confidential Information does not include any of
the foregoing items to the extent the same have become publicly known and made
generally available through no wrongful act of the Grantee or of others. The
Grantee acknowledges the highly confidential nature of information regarding the
Company’s customers, affiliates, sub-affiliates, employees, agents, independent
contractors, suppliers and consultants and agrees that during the Grantee’s
employment and thereafter, the Grantee shall not use or allow a third party to
use the Company Confidential Information or Associated Third Party Information
(as defined below) to directly or indirectly (i) hire, solicit, recruit, or
induce to leave the employ the Company any employee, agent, independent
contractor or consultant of the Company, (ii) to solicit the business of any
clients or customers of the Company (other than on behalf of the Company) or
(iii) encourage to terminate or alter any relationship between the Company and
any customer, affiliate, sub-affiliate, employee, agent, independent contractor,
supplier, consultant or any other person or company.  Notwithstanding anything
to the contrary in this Agreement or otherwise, nothing in this Agreement or in
any other agreement with or policy of the Company shall be applied or construed
in a manner which limits or interferes with the Grantee’s rights under
applicable law, without notice to or authorization of the Company, to
communicate and cooperate in good faith with any self-regulatory organization or
U.S. federal, state, or local governmental or law enforcement branch, agency,
commission, or entity (collectively, a “Government Entity”) or the purpose of
(i) reporting a possible violation of any U.S. federal, state, or local law or
regulation, (ii) participating in any investigation or proceeding that may be
conducted or managed by any Government Entity, including





A-1




by providing documents or other information, or (iii) filing a charge or
complaint with a Government Entity, provided that in each case, such
communications, participation, and disclosures are consistent with applicable
law.  The Grantee is hereby notified that the immunity provisions in Section
1833 of title 18 of the United States Code, known as the Defend Trade Secrets
Act, provide that an individual cannot be held criminally or civilly liable
under any federal or state trade secret law for any disclosure of a trade secret
that is made (1) in confidence to federal, state or local government officials,
either directly or indirectly, or to an attorney, and is solely for the purpose
of reporting or investigating a suspected violation of the law, (2) under seal
in a complaint or other document filed in a lawsuit or other proceeding, or (3)
to the Grantee’s attorney in connection with a lawsuit for retaliation for
reporting a suspected violation of law (and the trade secret may be used in the
court proceedings for such lawsuit) as long as any document containing the trade
secret is filed under seal and the trade secret is not disclosed except pursuant
to court order.  All disclosures and activities permitted under this Section
1.1(a) are herein referred to as “Protected Activities.”  Notwithstanding the
foregoing, under no circumstance will Grantee be authorized to disclose any
Confidential Information as to which the Company may assert protections from
disclosure under the attorney-client privilege or the attorney work product
doctrine, without prior written consent of the Company’s General Counsel or
other authorized officer designated by the Company.

(b)  Former Employer Information. The Grantee agrees that during his or her
employment the Grantee will not improperly use, disclose, or induce the Company
to use any proprietary information or trade secrets of any former employer or
other person or entity. Grantee further agrees that the Grantee will not bring
onto the premises of the Company or transfer onto the Company’s technology
systems any unpublished document, proprietary information, or trade secrets
belonging to any such employer, person, or entity unless consented to in writing
by both the Company and such employer, person, or entity.

(c)  Third-Party Information. The Grantee recognizes that the Company may have
received and in the future may receive from third parties associated with the
Company, e.g., the Company’s customers, clients, suppliers, licensors,
licensees, partners, or collaborators (“Associated Third Parties”), their
confidential or proprietary information (“Associated Third Party Confidential
Information”).  By way of example, Associated Third Party Confidential
Information may include the habits or practices of Associated Third Parties, the
technology of Associated Third Parties, requirements of Associated Third
Parties, and information related to the business conducted between the Company
and such Associated Third Parties.  The Grantee agrees at all times during the
Grantee’s employment and thereafter to hold in the strictest confidence, and not
to use or to disclose to any person, firm, or corporation, any Associated Third
Party Confidential Information, except as necessary in carrying out the
Grantee’s work for the Company consistent with the Company’s agreement with such
Associated Third Parties or as otherwise required by applicable law, regulation
or legal process.

1.2       Non-Solicitation.  During the period commencing on the date hereof and
ending one (1) year after the termination of the Grantee’s employment, the
Grantee will not, and will not





A-2




permit any person or entity with which the Grantee is associated to, without
first obtaining the written permission of the Board, directly or indirectly:

(a)  solicit, except in the normal course of business on behalf of the Company,
any of the Company’s customers, clients, employees, non-employee insurance
agents, brokers or producers (or individuals who were employees, non-employee
insurance agents, brokers or producers within six months of the Grantee’s
solicitation) to, as applicable, limit, or cease their business relationships
with, or leave their employment or limit their services to, the Company, or
attempt to solicit the Company’s customers, clients,  employees, non-employee
insurance agents, brokers or producers , either for the Grantee or for any other
person or entity; or

(b)  hire any person who is, or at any time within the twelve (12) month period
prior to the termination of the Grantee’s employment was, an employee,
independent contractor or consultant of the Company or its affiliates (other
than on behalf of the Company or its affiliates), and who reported to or
otherwise interacted with the Grantee during Grantee’s employment.

1.3       Returning Company Documents. Upon termination of employment or on
demand by the Company during Grantee’s employment, the Grantee shall immediately
deliver to the Company, and shall not keep in the Grantee’s possession,
recreate, or deliver to anyone else, any and all Company property, including,
but not limited to, Company Confidential Information, Associated Third Party
Confidential Information, as well as all devices and equipment belonging to the
Company (including computers, handheld electronic devices, telephone equipment,
and other electronic devices), Company credit cards, records, data, notes,
notebooks, reports, files, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, photographs, charts, any other
documents and property, and reproductions of any and all of the aforementioned
items that were developed by the Grantee pursuant to the Grantee’s employment
with the Company, obtained by the Grantee in connection with the Grantee’s
employment with the Company, or otherwise belonging to the Company, its
successors, or assigns.

A-3

